UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 96-7655



WILLIAM FRANK POWELL,

                                            Petitioner - Appellant,

          versus


RANDY LEE, Superintendent of Caledonia Correc-
tional Institution,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, District Judge.
(CA-95-712-5-BR)


Submitted:   August 14, 1997              Decided:   August 25, 1997


Before NIEMEYER, Circuit Judge, and BUTZNER and PHILLIPS, Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Frank Powell, Appellant Pro Se. Clarence Joe DelForge III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994) (current

version at 28 U.S.C.A. § 2254 (West 1994 & Supp. 1997)). We have

reviewed the record and the district court's opinion accepting the

recommendation of the magistrate judge and find no reversible
error. Accordingly, we deny Appellant's motion for a certificate of

appealability, deny a certificate of probable cause to appeal, and

dismiss the appeal on the reasoning of the district court. Powell
v. Lee, No. CA-95-712-5-BR (E.D.N.C. Oct. 4, 1996). See Lindh v.

Murphy, 521 U.S. ___, 1997 WL 338568 (U.S. June 23, 1997) (No. 96-

6298). We deny Appellant's motions for appointment of counsel and

for leave to proceed in forma pauperis on appeal. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2